     Case 5:21-cv-00015-RGK-ADS Document 20 Filed 07/20/21 Page 1 of 2 Page ID #:96




 1

 2

 3

 4

 5

 6

 7

8                                UNITED STATES DISTRICT COURT

 9                             CENTRAL DISTRICT OF CALIFORNIA

10

11    CLARENCE JAMES MCCARTER, JR.,                  Case No. 5:21-00015 RGK (ADS)

12                                Plaintiff,

13                                v.                 ORDER ACCEPTING UNITED STATES
                                                     MAGISTRATE JUDGE’S REPORT AND
14    SUPERIOR COURT OF CALIFORNIA                   RECOMMENDATION
      COUNTY OF RIVERSIDE, et al.,
15
                                  Defendants.
16

17           Pursuant to 28 U.S.C. § 636, the Court has reviewed the complaint filed by

18    Plaintiff Clarence J. McCarter, Jr., (Dkt. No. 1), the Report and Recommendation issued

19    by Magistrate Judge Autumn D. Spaeth, (Dkt. No. 19), and the record in this case. A

20    review of the docket reflects that Plaintiff did not file objections, and the deadline for

21    filing objections has passed.

22    //

23    //

24    //
     Case 5:21-cv-00015-RGK-ADS Document 20 Filed 07/20/21 Page 2 of 2 Page ID #:97




 1          Accordingly, IT IS HEREBY ORDERED:

 2          1.   The Report and Recommendation, (Dkt. No. 19), is accepted;

 3          2.   The case is dismissed with prejudice as time barred;

 4          3.   Plaintiff’s request to proceed without prepayment of filing fees is denied,
                 (Dkt. No. 2.); and
 5
            4.   Judgment is to be entered accordingly.
 6

 7    DATED: July 20, 2021                   ______________________________
                                             THE HONORABLE R. GARY KLAUSNER
8                                            United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                                2
